Case 2:20-cr-00155-VAP Document 99-4 Filed 04/12/21 Page 1 of 4 Page ID #:553




                                  EXHIBIT 4A
          Case 2:20-cr-00155-VAP Document 99-4 Filed 04/12/21 Page 2 of 4 Page ID #:554




From:                      Young Crystal D <Crystal.D.Young@irs.gov>
Sent:                      Tuesday, April 6, 2021 1:10 PM
To:                        Ram, Ashwin
Subject:                   RE: FYI


Mailing would work best I think.

Crystal D Young
300 N Los Angeles St.
M/S 4505
Los Angeles, CA 90012

Thank you

Crystal

From: Ram, Ashwin <aram@Steptoe.com>
Sent: Tuesday, April 6, 2021 1:03 PM
To: Young Crystal D <Crystal.D.Young@irs.gov>
Subject: RE: FYI

Not a problem. We can either mail it to you so you will have it when you are next in the office, or have the courier
deliver it the next time you are in the office. Let us know your preference and the best address information for the
delivery. Thank you.

Ashwin J. Ram
Partner
aram@Steptoe.com


Steptoe
+1 213 439 9443 direct           Steptoe & Johnson LLP
+1 213 439 9599 fax              633 West Fifth Street
                                 Suite 1900
                                 Los Angeles, CA 90071
                                 www.steptoe.com


This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




From: Young Crystal D <Crystal.D.Young@irs.gov>
Sent: Tuesday, April 6, 2021 11:16 AM
To: Ram, Ashwin <aram@Steptoe.com>
Subject: RE: FYI

Hi Ashwin,


                                                                             1
          Case 2:20-cr-00155-VAP Document 99-4 Filed 04/12/21 Page 3 of 4 Page ID #:555

Thank you for reaching out, I think I missed the prior email asking me to coordinate getting these. Unfortunately, this
doesn’t work for me. I have an appointment Thursday morning and we are very limited to the days we are allowed in
the office. Due to Covid we need to schedule pre‐approved days in the building. I’m in the office today and the earliest
I can be in again is next week. I don’t know how quick the turn around for the courier would be, but I’m available all day
today.

Thank you,

Crystal

From: Ram, Ashwin <aram@Steptoe.com>
Sent: Tuesday, April 6, 2021 10:38 AM
To: Young Crystal D <Crystal.D.Young@irs.gov>
Subject: RE: FYI

Hi Crystal: I’m going to be back in the office (DTLA) this Thursday and hoping to coordinate a delivery of the originals of
the attached documents (which have been in my custody awaiting delivery instructions). Look forward to hearing from
you. Thanks. Ashwin

P.S. If you are in the federal building downtown, I should be driving by the building around 9:15 a.m. on Thursday (en
route to my office). If that is close to the time you get in, perhaps I could do a quick drive‐by/drop‐off with you around
that time? Otherwise we are happy to mail or courier the originals at your direction.

Ashwin J. Ram
Partner
aram@Steptoe.com


Steptoe
+1 213 439 9443 direct           Steptoe & Johnson LLP
+1 213 439 9599 fax              633 West Fifth Street
                                 Suite 1900
                                 Los Angeles, CA 90071
                                 www.steptoe.com


This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




From: OBrien, Daniel J. (USACAC) <Daniel.Obrien@usdoj.gov>
Sent: Thursday, March 11, 2021 11:26 AM
To: Evan J. Davis <davis@taxlitigator.com>
Cc: Ram, Ashwin <aram@steptoe.com>; Young Crystal D <Crystal.D.Young@irs.gov>; Stevens Farrell L
<Farrell.L.Stevens@irs.gov>
Subject: RE: Quitclaims

They should be delivered to one of the Revenue Agents (copied here). I’ll let them provide the particulars.

From: Evan J. Davis <davis@taxlitigator.com>
Sent: Thursday, March 11, 2021 11:23 AM
To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>


                                                                             2
          Case 2:20-cr-00155-VAP Document 99-4 Filed 04/12/21 Page 4 of 4 Page ID #:556

Cc: Ram, Ashwin <aram@steptoe.com>
Subject: RE: Quitclaims

No, but we’ve had enough differences over interpreting language in the case that I wanted to make sure that wasn’t
happening again.

Thanks for the quick response, and we’ll get those to you as soon as they are signed and notarized.

How do you want to get them in the government’s hands? Is there an agent that you’d like us to coordinate with?

Thanks.

Evan

Evan J. Davis
Hochman Salkin Toscher Perez P.C.
310.270.6075 cell

From: OBrien, Daniel J. (USACAC) <Daniel.Obrien@usdoj.gov>
Sent: Thursday, March 11, 2021 11:06 AM
To: Evan J. Davis <davis@taxlitigator.com>
Cc: Ram, Ashwin <aram@steptoe.com>
Subject: RE: Quitclaims

Yes, I think that’s clear from the court’s bond order. Do you think it’s ambiguous?

From: Evan J. Davis <davis@taxlitigator.com>
Sent: Thursday, March 11, 2021 10:32 AM
To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>
Cc: Ram, Ashwin <aram@steptoe.com>
Subject: Quitclaims

Dan:

We are working on getting the quitclaims to the IRS completed. We just wanted to confirm that all parties are on the
same page concerning this bond condition, namely, as stated in the revised bond form, the sole event that would permit
the government to file/record the quitclaims is if Mr. Zuberi fails to surrender as ordered by the Court (including any
court‐ordered extensions).

Thanks.

Evan

Evan J. Davis
Hochman Salkin Toscher Perez P.C.
310.270.6075 cell




                                                            3
